Citation Nr: 1727228	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  14-13 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a prostate disorder, claimed as prostate cancer, to include as due to Agent Orange exposure.


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran was scheduled for a video-conference hearing before the Board in September 2015.  He subsequently withdrew this request due to financial hardship.  He was then rescheduled for a travel Board hearing in January 2016, but again withdrew this request due to financial hardship.  

In May 2016, the Board remanded this issue for further development, including for Social Security Administration records and to obtain further clarification from the Veteran regarding his service in Vietnam.  That development having been addressed, the case has since returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has not been diagnosed with a prostate disorder, including prostate cancer or residuals thereof, during the pendency of this claim.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a prostate disorder, including prostate cancer or residuals thereof, are not satisfied.  38 U.S.C.A. §§1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

VA has established a presumption of service connection for certain diseases, including prostate cancer, found to be associated with herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309 (e).  Absent affirmative evidence to the contrary, such diseases will be service connected even if there is no evidence of the disease during service, provided that herbicide exposure is established.  Id.; 38 C.F.R. § 3.307 (d).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 (the Vietnam Era).  38 C.F.R. § 3.307 (a)(6).  A veteran who, during active military service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to such herbicide agents.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a) (6).

The Board has reviewed the evidence of record, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of all evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran asserts that he developed prostate cancer as a result of exposure to herbicides, including Agent Orange, while serving in Vietnam aboard the USS Ticonderoga (CVA-14).  See e.g., September 2016 Statement in Support of Claim; November 2010 Veteran's Supplemental Claim for Compensation.  

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).   Here, however, neither VA treatment records nor private treatment records show any diagnosis or treatment of prostate cancer during the pendency of this claim, which was submitted in November 2010.  VA treatment records dated in May 2007 showed that the Veteran was treated for a urinary tract infection with complaints of pain during urination.  A PSA test was noted to be in the "normal" range at that time.  See May 11, 2007 Lab results notification.  

Thus, the evidence shows that the Veteran was treated for a urinary tract infection more than three years prior to submitting his claim for service connection for a prostate disorder.  There is no competent medical evidence of record showing that he was diagnosed with prostate cancer or residuals thereof either before or during the pendency of his November 2010 claim.  The Veteran has not reported or described experiencing any recent prostate symptoms.  While he believes he currently has a prostate disorder, including prostate cancer or residuals thereof, he is not competent to provide a diagnosis in this case.  The issue is medically complex and requires specialized knowledge and experience.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (reiterating the need for supporting medical evidence in claim for rheumatic heart disease).  

Without a current disability, the Veteran is not entitled to service connection on any basis.  Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992) ("In the absence of proof of a present disability there can be no valid claim.").   In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a prostate disorder is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a prostate disorder, claimed as prostate cancer, to include as due to Agent Orange exposure, is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


